PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,884,281
Issue Date: January 5, 2021
Application No. 16/327,916
Filing or 371(c) Date: February 25, 2019
Attorney Docket No. 21411/04683
For: DISPLAY PANEL AND DISPLAY DEVICE


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request filed June 4, 2021, under 37 CFR 3.81(b)1 to correct the name of the assignee on the front-page of the above-identified patent by way of a Certificate of Correction.

The request complies with the requirements of 37 CFR 3.81(b), in that the processing fee of $140, the Certificate of Correction fee of $160, the Certificate of Correction Form No. PTO/SB/44 and a statement that the assignment was submitted for recordation prior to issuance of the patent have been received. Accordingly, the present request is GRANTED.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. Telephone inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        


    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.